UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4198



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VINCENT CONSTANTINE HUTCHINS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:00-cr-00253-TSE)


Submitted:   January 31, 2007              Decided:    March 5, 2007


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John B. Mann, JOHN B. MANN, P.C., Richmond, Virginia, for
Appellant. Paul Edmund McNulty, Kelli Hamby Ferry, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent C. Hutchins appeals his 192-month prison sentence

after pleading guilty to one count of conspiracy to distribute

hashish oil in violation of 21 U.S.C. §§ 841(a)(1) & 846 (2000).

Hutchins’ attorney has filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), acknowledging the absence of any

meritorious issues on appeal.*          Hutchins has filed a pro se

supplemental brief, challenging the determination of the Sentencing

Guidelines range and raising constitutional error.               Finding no

reversible error, we affirm.

          Hutchins     asserts   that   the   district   court    erred   in

determining that his failure to appear at sentencing warranted an

obstruction of justice enhancement, claiming that the failure to

appear constituted a separate offense pursuant to 18 U.S.C. § 3146

(2000), and that under United States v. Booker, 543 U.S. 220

(2005), a jury was required to make the necessary factual findings

for the enhancement.    The district court was not in error to impose

the obstruction of justice enhancement simply because Hutchins

could have faced a separate failure to appear count.        See 18 U.S.C.

§ 3146 (2000); U.S. Sentencing Guidelines Manual § 2J1.6 (1998).


     *
      Although counsel notes that there is a waiver contained in
Hutchins’ plea agreement, the Government does not seek to enforce
the waiver. Because the Government has not relied on the waiver
provision to assert that appellate review is precluded, the
argument raised by counsel need not be addressed.      See United
States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005) (citing United
States v. Brock, 211 F.3d 88, 90 n.1 (4th Cir. 2000)).

                                  - 2 -
The   conduct   was   not   double-counted   and   Hutchins    admitted   to

absconding.

           Nor does the two-level enhancement for obstruction of

justice run afoul of Booker or the Sixth Amendment.           In sentencing

defendants after Booker, district courts should continue to apply

a preponderance of the evidence standard, taking into account that

the resulting Guidelines range is advisory only.        United States v.

Morris, 429 F.3d 65, 72 (4th Cir. 2005).       The district court fully

complied with these requirements.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                We

therefore affirm Hutchins’ conviction and sentence.             This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -